WARD, Circuit Judge
(dissenting). I find myself unable to concur in the opinion of the court. The sole question for consideration is whether the plaintiff assumed the risk of what injured him. The law *128itself writes into the contract between master and servant that the servant shall assume the ordinary risks of the employment 'he enters. A chisel is a tool in ordinary use in the maintenance of all railroads. Its use necessitates the spreading and abraiding of the head. Indeed, it would be proof that the metal was unsuitable if this did not happen. Splinters frequently fly off when the chisel is struck by the hammer. All these things the plaintiff knew. He had used such chisels for over five years and testified as follows:
“Q. And when you say the head was no good, you meant a piece might fly off when it was struck; was that what you were complaining about? A. I was not sure that a piece would come off. At the same time, I thought some time it might, a piece fly and kill somebody. And I thought it might fly off, and that is the reason I complained to Collins.
“Q. And you had seen other chisels used that, after being used during the day had frayed off and bent over on the top and had broken off this way, hadn’t you? A. I did not see it.
"Q. You never saw any other chisel bent over like this? A. Yes, I did, many of them.
“Q. And did you never see a piece fly off and break off, or a chisel from which a piece had broken off? A. I did see that many times more, but it did hit nobody. It might hit somebody on the leg or fall on the ground. And I had seen that happen often, and when I say this chisel had a head bent over like that, and I complained of it, I had in mind that pieces might fly off this chisel the same as they had from others. Collins told me to use the same chisel, because it was a chisel that was good for use; because the point was not sharp to be used; they told me to use this chisel. And he told me I would have to use that chisel or go home and stop work; he said if I don’t want to work with that chisel I can go and start to go home. And I thought he meant I would lose my job if I quit work and did not work with that chisel. I was afraid of losing my job. That is why I did so.
”Q. And you thought this piece might fly off? A. I thought it would fly off, but I was not sure it would. And I went on and worked rather than lose my job. After this accident, this thing struck me in the eye; it hurt me so much that I did not know what to do with myself.”
If he had continued to use the chisel because he relied upon the judgment of the foreman as better than his own or because the foreman had led him to believe that another chisel would be substituted, there might have been a question for the jury. But he states explicitly that he continued to use the chisel rather than quit. I could understand a case being sent to the jury in which the only knowledge the injured servant had of the particular thing which injured him was that imputed to him as matter of law, because he assumed the ordinary risks. But where the servant actually knew and appreciated precisely what the particular danger was, as in this case, before he used' the thing which injured him, it seems to me there is no question for the jury. What was there for them to find ? Could they, in the face of the plaintiff's own testimony, hold that he did not know and did not appreciate the risk ? Or could they say that he continued to strike the chisel for some other reason than the one he himself gave ?
I think the motion to direct a. verdict in favor of the defendant should have been granted.